Krivosha, C.J.
The present appeal is another in a series of cases seeking to contest the setting of the levy to pay nonresident high school tuition pursuant to Neb. Rev. Stat. § 79-436 (Reissue 1981). While several issues concerning the validity of the bond are raised, the record discloses that the notice of appeal was not filed within 10 days of the action of the board of equalization of Boone County, Nebraska, setting the *848tax levy. This case is therefore controlled by our recent decision in In re 1981-82 County Tax Levy, ante p. 624, 335 N.W.2d 299 (1983), wherein we held that a taxpayer objecting to the setting of a nonresident high school tuition levy pursuant to § 79-436 must give notice of appeal within 10 days after the setting of the levy by the county board of equalization. The judgment of the trial court is therefore affirmed.
Affirmed.